Title: Stephen Cathalan to Thomas Jefferson, 27 August 1817
From: Cathalan, Stephen (Etienne)
To: Jefferson, Thomas


            
              
                my Dear Sir—
                Marseilles
the 27th August 1817—
              
              I had the honor of adressing you a Long Letter on the 8th July ulto, it’s original & 2ta via Havre, with Inclosures;—in this last, was also my Letter to you of the 16th dto, with your Acct Curt with me, bearing a Balance in your Favor for F 102–98100cs Brought on a new account;—The 2ta of this Last Letter, with a Packet, unsealed for your Perusal, to the Secretary of the Navy, I Sent it under Cover of D. Strobel Esqr at Bordeaux, who Informed me, on the 1st Inst, that he was forwarding it by the Ship George, Capn Funk, to Sail out from that Port, on the 4th & 5th Inst for new York;
              your very kind & acceptable Favor, dated at the P.S. 6th June 17—Reached me under Cover of mr J. Vaughan of Philadelphia, on the 5th Inst with his Remitance, by your order & for your Acct, Stepn Girard’s Draft on Perregaux Lafitte & ce of Paris, unto my  order, Pble at 60 Days Sight for F 1364–75–
               which I Sent to them  to be accepted or vised by them, in order to fix the Day it will be due; they have returned it to me Since, Payble on the 10th october next;—as I have observed that it’s amount, by your Said Letter is   viz—
              
                
                  Dars 200– 
                  for yourself at ƒ 5–15100cs is
                  
                  F 1030–
                
                
                  & 65– 
                  for your Grandson Thos Jefferson Randolph at dto ⅌ Dar is
                  
                    334–75–
                
                
                  Dars 265– 
                  This Bill as above Calculated cost exactly at Phila D 265, making at ƒ 5–15100cs on Paris
                  }
                  F 1364. 75
                
              
              on which very triffling charges are to be Deducted.
              The D 200– Mr J. vaughan Remited me for yr Acct on that Same house of Paris, which they Paid me in their Draft on marseilles on the 1st october 1815 at the Rate or the Exchge of  ƒ 5–28100 ⅌ Dar ⅌ F 1056– turned out at a more favorable Exchge for you.
              I have taken a due note of the Separate Employment & Invoices, you Request from me out of that amount, or thereabout, to which I will Conform myself; being very happy that you have been Satisfied with the qualities of what I Sent you, & that I am Still not only usefull to you, but to your Good & worthy Grandson and that I may be Soon also to the hhble Colel James Monroe the Actual President and to a number of your Friends, were forming a Company to Import from this quarter, thro me, once in the year, for  their usual Consumption;—They may Rely on my best Cares and attentions in Sending to them, only what will be of the Best choice and at the Lowest Prices;—but you are by the news Papers & Prices Curts already Informed, that on account of the Bad or Short Crops of wines & olive oil, Since Two years and of our apprehension of having a Shorter one this Season, the Prices have Risen, and I cannot flater you to obtain Such wines as you wish, even not So fine at the Prices, they were Invoiced in my Last Invoices.
              but the most Important is to have allways the Best qualities tho’ they will become dearer on acct of the above mentioned unfortunate Circumstances; as the Duties of Entry are very high with you, but Cost the Same for Good or Common wines; but not So much in Casks, as in Bottles;—I have on Receipt wrote to Mr Fois Durand at Perpignan, to Mr Tournezon at Lédenon & to Messrs Mages & ce of nice Spreafico & the young Sasserno, to these Three Last in a Single Letter; Sending them at Same time, Copies of the Paragraphs of your Said Letter, Relative to your Demands, & the hopes you & I have that the qualities of their wines proved to be Good, will Soon procure Larger ones and Spread “de proche en Proche”  in the United States, le bon Gout des vins du Sud de La France et de nice; I have given also a Copy of the Same to Mr Bergasse; who has already prepared—
              
                
                  4 Cases Containing Each 24. Bles old Red wine
                  96 Bles
                  
                
                
                  1 dto  white Dry wine Cassis, facon de Grave
                  24
                  
                
                
                    5 Cases      together
                  
                  120 Bles
                
              
              This Dry white wine is very Good to be Drunk with Fresh oisters—no Doubt that, except in Summer, you may Eat fresh ones at monticello from the Cheasapeack;—I have Shipped them on the Brig Eliza Reilly of norfolk Capn willm Small—Bound for norfolk; also—
              1 Box Containing 18 Blles of 1 Litre Each Sup fine aix oil
              
                
                  1 Box Containing 12  
                  Large Bottles
                  }
                  anchovies
                
                
                  
                  or Pobans
                
              
              1 Basket Conting 66 lb—maccaroni—
              as ⅌ Invoice herewith, amounting for your acct ƒ 141–40–
              The Invoice of the wine, with a Small Basket of Maccaroni for your Grandson Ths Jeffon Randolph as Inclosed in my Letter to him amounts to ƒ 151–05—
              I herein Inclose also the answers of Messrs Pre Magés & ce amant Spreafico & of the young victor adolphus Sasserno of Nice, this Last aged 24 years, for whom you have been So kind as to obtain the President’s Consent or Promise of appointing him as Consul of the united States at nice; Reffering you to their Contents, also for the wine I asked them by your order & for your account; I have not Received Since any further advices or Invoices for it; nor yet any answer for the wines of Ledenon, and Perpignan but I hope to hear Soon about them; when they will have reached me, I will Ship them with the Remainder of the maccaroni & the Raisins to Compleat your orders; This Brig Eliza Reilly being ready to Sail.
              I Congratulate you very Sincerely on the Satisfon you Experience from your Grandson Ths Jefferson Randolph; I wish and I hope that you will for many years enjoy of all your worthy and numerous family in Good health and encreasing in numbers;—for my own Part, I have been & am Still not So fortunate! far from it, with my Deceased Son in Law, & my Daughter his widow; The reward of what I have done for them, was from their Part ungratitude towards me!—the details  would be too Long & disagreable; fortunately we don’t want any mutual assistance;—I have not been better rewarded by Mr Jus oliver, who has turned as ungratefull for all what I did for him; on peut Pardonner les Ecarts de Jeunesse, mais les vices du Cœur, C’est bien difficile!
              very Gratefull for all your kind Expressions towards me; I am allways, Dear sir, with Great Respect your obedient & Devoted Servant
              
                Stephen Cathalan.
              
            
            
              
                
                  P.S 
                  I am remitting the Bills of Loadings to the Collector of the District of norfolk
                
              
            
          